Citation Nr: 0207953	
Decision Date: 07/17/02    Archive Date: 07/19/02

DOCKET NO.  98-13 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for 
cervical spine injury.

2. Entitlement to an evaluation in excess of 10 percent for 
scar, upper lip, and chin.

3. Entitlement to a compensable evaluation for post-operative 
hemorrhoidectomy.  

4. Entitlement to a compensable evaluation for laceration of 
the right elbow.

5. Entitlement to total disability rating based on individual 
unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Knight Enferadi, Associate Counsel


INTRODUCTION

This veteran had active service from January 1947 to 
September 1960.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1998 rating decision by the Department of 
Veterans Affairs (VA) Phoenix, Arizona Regional Office (RO).  

The Board notes that in the veteran's notice of disagreement 
(NOD) dated on February 23, 1998, he indicated that he should 
have been compensated at an earlier date for the scar of his 
lip and chin.  This matter is referred to the RO for 
appropriate action. 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.

2. The veteran's cervical spine injury is manifested by 
severe limitation of motion and radicular symptomatology.  

3. The veteran's scar of the upper lip and chin is 
hypertrophic hyperpigmented, unsightly, and productive of no 
more than mild symptoms.  

4. The veteran's residuals of post-operative hemorrhoidectomy 
are asymptomatic.  

5. There is no limitation of motion or tenderness associated 
with the veteran's laceration of the right elbow.  

6. The veteran's service-connected disabilities are rated at 
30 percent for cervical spine injury, 10 percent for scars of 
the upper lip and chin, and zero percent for post-operative 
hemorrhoids and laceration of the right elbow.  None of the 
veteran's service-connected disabilities are ratable at 
40 percent or more.  


CONCLUSIONS OF LAW

1. The schedular criteria for an evaluation in excess of 
30 percent for cervical spine injury have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. 4.71, Diagnostic Codes 
5003-5290 (2001).  

2. The schedular criteria for an evaluation in excess of 
10 percent for scars of the upper lip and chin have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 4.118, 
Diagnostic Codes 7800, 7803, 7804, 7805 (2001).  

3. The schedular criteria for a compensable rating evaluation 
for hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. 4.114, Diagnostic Code 7336 (2001).

4. The schedular criteria for a compensable evaluation for 
laceration of the right elbow have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 
7803, 7804, 7805 (2001).  

5. The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) [to be codified as amended at 38 U.S.C. A. § 5103A 
(West Supp. 2001)].  

In this case, there is no indication that the Board's present 
review of the claim will result in any prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
A statement of the case (SOC) was provided in May 1998 with 
all the pertinent law and regulations and current VA 
examinations are of record that address the respective 
disabilities.  Therefore, the Board may pursue adjudication 
of the veteran's claims without rendering further assistance.

I. Factual Background

Service connection for the veteran's cervical spine 
disability was granted in September 1961 and assigned a 
20 percent evaluation based on residuals of mild radiculitis 
of the cervical spine stemming from a 1947 motorcycle 
accident.  The RO noted that symptoms related to his cervical 
spine were first manifested in 1953.  Service connection for 
residuals of a hemorrhoidectomy was granted in a rating 
decision dated in September 1961 and assigned a 
noncompensable evaluation based on no symptoms post surgery 
in 1953.  Service connection for scars of the upper lip and 
chin, asymptomatic was granted in the September 1961 rating 
decision and assigned a noncompensable evaluation.  

Several VA outpatient records dated from February 1977 to 
November 1984 reveal diagnoses of moderate limitation 
associated with mild radiculitis superimposed on congenital 
anomaly of the cervical spine with complaints of continued 
pain in the neck.  The examiner noted severe pain and 
diagnosed cervical osteoarthritis.  

A private medical examination of the back in December 1985 
disclosed in pertinent part subluxation complex at C1, 
restricted range of motion, head tilt anterior, head rotation 
left side, high right ilium, palpable muscle spasms, and 
spinal tenderness fixations.

VA examination in February 1986 disclosed complaints of pain 
on sitting, walking, and standing.  The examiner noted 
forward flexion to 30 degrees; backward extension to 
10 degrees, lateral flexion to 10 degrees bilaterally, and 
lateral rotation to 20 degrees bilaterally.  The veteran 
complained of 3+ pain and stiffness; the examiner note 2+ 
tenderness was elicited.  There was no radiation of pain from 
the cervical spine on examination.  The diagnosis was 
probably degenerative joint disease of the cervical spine 
with severe restriction of movements and associated severe 
pain and tenderness, also causing limitation of motion of the 
shoulders secondary to severe pain in the cervical spine.  No 
definite radiculitis was noted on examination.  On x-ray 
study, the radiologist noted an apparent partial fusion 
anteriorly of C6, C7, and possibly a congenial variant.  
There was moderate osteophyte formation at C3-6 with probably 
stenosis and narrowing of the 4-5 and 5-6 neuroforamina.  
Overall, the examiner assessed possible post-traumatic and 
moderate degenerative change.  

In an April 1986 rating decision, the RO increased the 
evaluation of the veteran's cervical spine disability from 
20 percent to 30 percent based on the above examination 
findings.  

VA outpatient records dated from March to September 1986 in 
pertinent part reveal a diagnosis of degenerative joint 
disease of the cervical spine.  

In November 1986, the veteran claimed entitlement to total 
disability rating based on individual unemployability.  

VA examination in December 1986 revealed diagnoses of status 
post hemorrhoidectomy with no residual problems; minimal pain 
and tenderness in the right elbow, post surgery with surgical 
scar over the cubital fossa and medially; degenerative joint 
disease of the cervical spine with moderately restricted 
movements and 1+ pain and tenderness; and scars over the 
upper lip and chin causing mild disfiguration and loss of 
bony tissue of the upper jaw.  

VA outpatient records extending from 1986 to 1987 indicate 
complaints of pain, numbness, clicking, and weakness in the 
cervical spine area.  In August 1986 record, a diagnosis of 
degenerative joint disease of the cervical spine is noted.  
In an October 1987 record, it is noted that cervical 
radiculopathy was not ruled out.  The veteran continued to 
wear a neck brace, but complained of severe radiating pain 
from the neck down into the arms.  Osteoarthritis and disc 
disease with neuropressure of the left ulnar nerve was 
diagnosed.  

In a rating action dated in January 1987, the RO increased 
the evaluation for the veteran's scars of the upper lip and 
chin from zero percent to 10 percent based on clinical 
findings that the scars were mildly disfiguring.  The 
evaluation of the veteran's cervical spine disability was 
reduced to 20 percent based on objective evidence that 
symptoms associated with the veteran's cervical spine had 
since improved.  

Employment records from the U. S. Postal Service were 
provided in April 1987 and in July 1987, the employer noted 
that the veteran was limited in overhead work, bending, and 
was not to lift over 35 pounds due to his cervical 
osteoarthritis.  

During his personal hearing in October 1987, the veteran 
testified generally that he had to wear a neck brace about 
80 percent of the time due to sensations of pinched nerves, 
spasms, limitation of motion, and pain.  He stated that his 
symptoms had increased and that he had problems in turning 
his neck from side to side.  He also stated that he 
experienced pains when trying to lift anything that radiated 
down the spine and into his arms.  He stated that he could 
work more with a neck brace on, particularly when he had to 
use his arms.  

The Board rendered a decision in November 1988 increasing the 
evaluation of the veteran's cervical spine disorder from 
20 percent to 30 percent due to prior medical findings of 
limitation of motion from cervical osteoarthritis.  

In a rating decision dated in August 1989, the RO granted 
service connection for laceration of the right elbow and 
assigned a noncompensable evaluation.  

In the veteran's substantive appeal dated in September 1990, 
the veteran indicated that his right arm disability should be 
compensated at 10 percent disabling.  In November 1990, the 
veteran withdrew his previous request for a personal hearing.  
In September 1992, the Board remanded the issue of 
entitlement to an increased (compensable) rating for 
laceration of the right elbow for further development.

On VA examination in December 1993, the physician noted the 
veteran's past medical history that resulted in injury to the 
neck and facial lacerations.  On examination of the cervical 
spine, the physician reported that the veteran's neck 
problems were fairly consistent, that he wore a neck collar, 
almost a four-poster brace, and that if he did not wear the 
brace, he got pinched nerves referable to the right upper 
extremity.  He had increased symptoms without the brace on 
walking, standing, and on sitting.  The veteran was unable to 
flex or extend his neck.  He obtained relief with heat, 
massage, and use of the collar.  He described difficulty with 
weakness and tingling in the left ulnar border of the left 
forearm and was never free of pain.  

The physician stated that the veteran could flex 70 degrees 
and extend zero degrees, could rotate to either side 45 
degrees, abduct to the right 15 degrees and to the left 10 
degrees.  The veteran could flex and abduct his shoulders 
only 150 degrees.  The physician noted contemporaneous VA x-
ray studies in which severe arthritis at C3/4, C4/5, C5/6 
with C6/7 fused congenitally and marked foraminal narrowing 
bilaterally at all levels; C3/4, C4/5, C5/6 are noted.  The 
diagnosis was congenital fusion at C6/7 and severe arthritis 
of the cervical spine.  

VA x-ray study done in August 1995 revealed fusion of the 
cervical bodies from C6 down to T1, with degenerative joint 
disease present at C3-4, C4-5, and C5-6.  Moderate anterior 
spurs were present, lordosis appeared adequate, and oblique 
views showed minimal spurs resent at C5-6 at the left side 
encroaching into the neural foramina.  The impression 
rendered was old fusion C-6 down to T-1.  There were cervical 
spondylolysis C-3 down to C-6, more prominent on the right 
side.  VA examination in August 1995 disclosed that the 
veteran continued to use a four-poster type brace for relief 
of neck pain.  He reported that he had radicular pain that 
involved most of the left arm with occasional numbness.  The 
veteran also stated that he had trouble moving his neck.  On 
examination, the examiner noted that the veteran's neck was 
stiff with 8 degrees of rotation to the right and 10 to the 
left.  He laterally bended 32 degrees to the right and 5 
degrees to the left.  He had limited flexion and extension.  

With respect to a laceration of the right elbow, the examiner 
noted a horizontal sutured laceration in the distal arm 
running down the medial aspect of his right elbow.  The 
examiner noted that there was not a great deal of numbness in 
the right arm.  His reflexes and muscle strength were good.  
Elbow flexion was from 0 to 140 degrees bilaterally.  The 
scar on the elbow left the veteran with little impairment.  

The examiner noted that x-ray studies of the cervical spine 
were impressive for advanced osteoarthritis of C4-7.  There 
was much foraminal stenosis, which appeared to be more on the 
right than the left.  There also appeared to be radicular 
symptoms in the left upper extremity and decreased range of 
motion of the neck.  
In a Board decision dated in November 1996, the Board 
determined that the veteran was not entitled to a compensable 
disability rating for laceration of the right elbow.  

In a statement dated in June 1997, the manager of human 
resources of the U.S. Postal Service indicated that the 
veteran was found medically unable to perform the duties of 
his position.  Overall, the manager stated that on review of 
the medical records of file and an evaluation by the Postal 
Service's medical officer, it was determined that the 
veteran's history of severe degenerative arthritis affecting 
the cervical area, in addition to his lumbar spine disease, 
prevented him from performing the duties required for his 
position as part-time flexible distribution clerk.  

In July 1997, the veteran claimed that impairment of his 
service-connected disabilities had increased.  

VA examination in November 1997 revealed the veteran's past 
medical history associated with his service-connected 
disabilities.  It is noted that the veteran had been wearing 
a metal neck brace for about 50 years.  He reported that 
after three to four hours of pushing a heavy cart, lifting, 
walking, and driving, he got a tingling electrical sensation 
that traveled down his left arm to his left hand.  The 
veteran reported that over the past three years, this problem 
had interfered with his ability to work.  The veteran 
reported pain when not using his brace, but that he had to do 
fairly heavy work before the pain affected his left arm.  

On examination, the examiner noted that the veteran's gait 
was normal and that he wore a metal cervical brace plate.  
There was a well-healed scar on the right anterior upper arm 
and a small triangular-shaped scar on the right upper lip.  
He had a separate 4-centimeter scar with mild keloid and 
adherence on the right side of his chin.  The examiner noted 
that the scars did not interfere with his ability to 
function.  On rectal examination, the examiner noted the area 
was free of masses and there were no bloody stools.  The neck 
showed some straightening without crepitation or tenderness 
over the spinous processes.  The veteran was able to touch 
his chin easily to his chest wall without pain and had 
30 degrees of rotation, 10 degrees of lateral bending, and no 
extension.  

The diagnoses noted in pertinent part were probable 
significant degenerative joint disease and degenerative disc 
disease of the cervical spine, status post hemorrhoidectomy 
in 1957, and mildly disfiguring scar on the face.  VA x-ray 
study in November 1997 of the cervical spine revealed C3 
through C7 disc space narrowing with ventral osteophyte 
formation; C6-7 fusion, question of surgical etiology; right 
sided 5-6 uncinate joint hypertrophy with moderate bony 
foraminal compromise; pansegmental lower cervical 
degenerative osteoarthritis with 5-6 right foraminal 
osteogenous stenosis; and question C6-7 anterior fusion.  

In February 1998, the veteran filed his NOD and attached a 
personal statement.  Overall, he attested that without the 
neck brace, he was in severe pain and unable to work.  As 
long as he wore the brace, he had relief.  Otherwise, the 
veteran stated that the pain recurred immediately.  Also, he 
stated that when he was in a damp climate, the facial scar 
hurt and turned red.  When he interviewed for jobs, he stated 
that his scar on his lip and chin has been referred to as a 
"hair lip".  He stated that his facial scar had held him 
back from getting work.  With respect to his right elbow, the 
veteran stated that he had a lot of pain on use of the right 
side even for a few minutes.  He also stated that he had 
itching in the area of his hemorrhoids and had to use 
medication to control the itching.  

VA x-ray was done of the cervical spine in July 1999, at 
which time, the radiologist noted degenerative changes 
throughout the cervical spine prominent at the C3-4, C4-5, 
and C5-6 levels.  Fusion of C6 and C7 were suspected 
involving T1.  Facet and uncovertebral hypertrophy was seen 
most prominent on the right at the C3-4, C4-5, and C5-6 
levels where moderate neural foraminal stenosis was 
suspected.  Mild to moderate neural foraminal narrowing was 
seen on the left at the C3-4 and C4-5 levels.  

In an undated compensation and pension dermatology 
examination (presumably done in August 1999) conducted by Dr. 
S., the doctor noted cicatricial changes on the face present 
since 1947.  Also noted are scaly, maculopapular lesions on 
the frontal area that had developed progressively over the 
years.  The veteran complained that his scars bothered him on 
an intermittent basis with numbness and stinging, 
particularly during the cold weather.  

On examination, the doctor noted a cicatrix in the superior 
aspect above the right upper lip and circumferentially around 
the mouth involving the chin.  Cicatrices were noted on the 
right temporal area.  The doctor also noted a cicatricial 
region on the right forearm.  There were no indications of 
ulceration, exfoliation, or crusting.  As to any associated, 
systemic, or nervous manifestation, the doctor noted 
frustration due to those problems.  Also noted on examination 
is that the veteran's medical history is significant for 
severe cervical arthritis.  

VA examination of the peripheral nerves was conducted in 
August 1999.  The veteran reported tingling paresthesia of 
the left upper extremity that occurred intermittently as well 
as paresthesia that radiated from the shoulder down the upper 
arm into the forearm and into the fingertips of the left 
hand.  He had pain daily and rated his pain at a 5 on a scale 
of 1 to 10.  He stated that when he wore the neck brace, his 
symptoms improved within 30 minutes.  If he did not wear the 
neck brace, within a few hours, he experienced numbness and 
tingling of the left upper extremity, and over time, in the 
right side as well.  The veteran also reported that he had to 
avoid lifting heavy objects.  Head turning tended to 
exacerbate his symptoms.  The veteran also reported relief 
with pain pills.  Overall, the veteran reported pain, 
weakness, fatigue, and functional loss.  The veteran reported 
that he did not work and that he basically just sat around 
the house.  

On examination, the examiner noted cranial nerves were 
intact.  Motor examination revealed no fix or drift.  Gait 
was normal to heel and toe walking, but tandem gait was 
poorly performed.  Strength was 5/5 in the proximal and 
distal upper and lower extremity muscle groups, both 
proximally and distally.  There was some initial give-way 
weakness of the upper and lower extremities, which subsided 
on repeated testing.  On examination of the upper 
extremities, the veteran complained of neck pain.  Reflexes 
were 1+ and symmetric at the biceps.  All other reflexes were 
2+.  Sensation was subjectively decreased to vibration in the 
distal lower extremities and there was reduction in 
temperature sensation in the left lower extremity.  Toes were 
neutral bilaterally to plantar stimulation and upper 
extremity temperature sensation was symmetric.  

The examiner further remarked that there were symptoms 
suggestive of spinal cord compromise secondary to cervical 
disc disease or intermittent cervical radiculopathy.  There 
was no sensory or motor impairment and no evidence of 
paralysis, neuritis, neuralgia, paralysis, or muscle atrophy.  
There was no major nerve involved and no impairment of motor 
or sensory function or fine motor control.  Cervical flexion 
was 30 degrees, extension 15 degrees, left lateral flexion 
50 degrees, right lateral flexion 10 degrees, left rotation 
40 degrees, and right rotation 50 degrees.  There was no 
additional motion with passive range of motion.  The next was 
painful at extremes of range of motion in each direction 
tested.  There was no additional limitation by pain, fatigue, 
weakness, or lack of endurance.  

The examiner noted EMG/NCV studies done in August 1999 that 
revealed no evidence of cervical radiculopathy, plexus 
lesion, or proximal or distal nerve entrapment.  The 
diagnosis was symptoms of intermittent root compromise in the 
cervical spine, the level of which could not be determined.  
Electrodiagnostic studies were negative.  The examiner 
commented that the veteran had fairly severe cervical 
degenerative disc disease causing intermittent root 
compression.  The examiner stated that in his current 
condition, the veteran was not employable at that time.

Another VA examination was done in August 1999, at which time 
the examiner noted the veteran's past medical history on 
review of the claims folder and recounted prior examination 
findings.  Cervical range of motion on flexion was 
70 degrees, extension zero degrees, rotation 45 degrees, 
abduction to the right 15 degrees, and to the left at 
10 degrees.  The examiner noted some decreased sensation in 
the ulnar border of the left forearm.  Currently, the veteran 
complained of constant neck pain, as well as numbness and 
tingling in the entire left upper extremity, less frequent in 
the right.  He reported that he had to wear the neck brace at 
least four hours a day to stretch the muscles or nerves.  

Examination of the cervical spine revealed flexion at 
20 degrees active, 26 degrees passive; extension at zero 
degrees active and passive; left lateral bending 12 degrees 
active and passive; right lateral bending 8 degrees active 
and passive; left lateral turning 20 degrees active and 
passive; and right lateral turning 4 degrees active, 
5 degrees passive.  There was mild diffuse left-sided 
paracervical and trapezius tenderness.  There was no fatigue, 
weakness, or lack of endurance with range of motion.  There 
was no spasm or weakness, to torticollis or other deformity.  
The musculature showed no spasms or atrophy.  Comprehensive 
motor examination of the upper extremities showed muscle 
weakness of the shoulder abductors.  The remainder of that 
portion of the examination was within normal limits.  On 
sensory examination of the upper extremities, there was 
slight decrease to pinprick sensation along the thumb and 
index finger of the left hand.  

The examiner noted that x-ray studies dated in July 1999 
revealed degenerative disc disease throughout the cervical 
spine with apparent fusion of C6, C7, and T1.  Diagnoses were 
cervical degenerative disc disease with mild left sided 
radiculitis and congenital or developmental fusions at 
multiple levels of the cervical spine.  

VA general medical examination conducted in August 1999 
disclosed in pertinent part hemorrhoids by way of history 
only.  The examiner referred to clinical findings noted in 
the above examinations for the cervical spine and scars.  

VA neurological examination in December 2000 disclosed 
complaints of constant neck pain with radiation down both 
upper extremities and both lower extremities on a daily 
basis.  The veteran was taking Tylenol 3 six times per day.  
He reported that he had difficulty lifting his right arm from 
the shoulder secondary to severe shoulder pain.  He also 
reported increased symptoms over the past six months with the 
right upper extremity, decreased hand grip, burning pain in 
the 2nd and 3rd digits, and numbness in digits four and five.  
He stated that radiation of pain involves the entire arm, 
plus numbness and tingling of all four fingers.  
On examination, the examiner noted that the veteran tended to 
carry himself with his head in a flexed forward position with 
his chin riding almost on his chest.  Neck range of motion 
and flexion was full at 60 degrees, extension at zero 
degrees, axial rotation at 45 degrees, bilaterally and 
lateral bending at 30 degrees on the left, 45 degrees on the 
right, the normal being 45 degrees and 45 degrees, and normal 
axial rotation being 80 degrees and 80 degrees.  Motor 
examination was 5- throughout the left upper and 4+ 
throughout in the right upper extremity with marked breakaway 
resistance.  No atrophy or fasciculations were seen and there 
was no asymmetry in muscle development between the right and 
left arms.  The veteran was unable to abduct the right arm 
past 45 degrees and had complaints of pain.  He had 
significant right shoulder pain even with passive range of 
motion.  

Sensory examination showed decrease to pinprick in digits one 
through three extending onto the radial side of the forearm.  
There was also a less significant decrease in pinprick on 
digits four and five extending on to the ulnar side of the 
right forearm and an even less prominent decrease to pinprick 
in the left digits one and two, extending onto the radial 
side of the forearm.  There was also a mild decrease in 
pinprick in the right upper arm on the lateral side.  

Reflexes in the right biceps were absent, brachial radialis 
absent, right triceps two, left triceps two, biceps one, and 
brachial radialis absent.  The impression rendered was 
cervical spine degenerative disease with probably underlying 
congenital abnormality.  The examiner noted significant loss 
in range of motion, constant neck pain, and evidence for a 
sensory radiculopathy on the bilaterally C6, right C7, and C8 
dermatomes with the most severe confirmed by the absence of 
right biceps and brachial radialis reflexes on the right.  
The examiner further remarked that the radicular symptoms 
appeared to be primary sensory in the form of pain and 
sensory loss.  The examiner also stated that although the 
veteran had diffuse weakness throughout both upper 
extremities that did not appear to follow any dermatome 
pattern.  There was some indication of embellishment on 
examination.  

VA cervical spine examination in December 2000 essentially 
revealed the same complaints as noted during the neurology 
examination above: radiating pain, constant in nature, 
numbness in the lateral four digits intermittently in both 
hands, weakness, fatigability, pain, and limitation of 
motion.  On examination, the examiner noted no tenderness to 
palpation, no muscle spasm, mild give way weakness in the 
grip of both hands with complaints of discomfort in the 
ipsilateral shoulders.  Deep tendon reflexes were 2+ and 
symmetric bilaterally.  Range of motion on flexion was 65 to 
70 degrees, extension 10 degrees, right lateral rotation 
40 degrees, left rotation 40 degrees, side bending right and 
left 25 degrees each with some complaint of pain at the 
terminal degrees of motion.  The examiner rated the 
functional impairment as severe with loss in degrees of range 
of motion on flexion of 10 degrees, on extension 50 degrees, 
on rotation bilaterally at 30 degrees, and on flexion 
bilaterally at 20 degrees each.  

VA cervical spine x-ray studies were done in December 2000 
revealed bony demineralization with moderate to severe 
degenerative disc disease from C3 to C7.  There was 
hypertrophic spur formation and calcification posterior to 
the spinous process of C7.  

On VA examination for scars conducted in December 2000, the 
examiner reviewed the veteran's claims folder and recited the 
veteran's inservice history of traumatic injury that affected 
his face and arm.  In pertinent part, the examiner noted a 
scar of the left antecubital area correction, six centimeters 
long and a few millimeters wide, a mild hypertrophic, 
hyperpigmented raised scar of the right upper lip, three by 
two centimeters, and a hypertrophic, hyperpigmented scar of 
the right chin, three and one-half centimeters by one 
centimeter with slight pigmentation and elevation.  The 
examiner noted that some of the veteran's scars were 
unsightly, in particular, those of the right upper lip and 
right chin.  

VA rectum and anus examination conducted in December 2000 
revealed no evidence of external hemorrhoids.  The veteran 
complained that every four or five months he had a recurrence 
of hemorrhoids related to constipation and straining.  The 
veteran self-treated with preparation H and indicated 
symptoms including itching and discomfort with bowel 
movements.  The examiner diagnosed status post 
hemorrhoidectomy with recurrent hemorrhoids, inactive.  
II. Pertinent Law and Regulations

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155.  Each disability 
must be viewed in relation to its history with an emphasis 
placed on the limitation of activity imposed by that 
disability.  The degrees of disability contemplated in the 
evaluative rating process are considered adequate to 
compensate for loss of working time due to exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.

Although the regulations require a review of past medical 
history of a service-connected disability, they do not give 
past medical reports precedence over current examinations.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Under 38 C.F.R. § 4.10 (2001), in cases of functional 
impairment, evaluations are to be based upon the lack of 
usefulness, and medical examiners must furnish a full 
description of the effects of the disability upon the 
veteran's ordinary activity; this requirement is in addition 
to the etiological, anatomical, pathological, and prognostic 
data required for ordinary medical classification.

In cases involving musculoskeletal disability, the elements 
to be considered include the ability to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  38 C.F.R. 
§ 4.40.  The examinations upon which the ratings are based 
must adequately describe the anatomical damage and functional 
loss with respect to these elements.  Id.  The functional 
loss may be due to pathology such as absence of bone or 
muscle, deformity, or pain, supported by adequate 
pathological studies.  Id.  Weakness of the affected area is 
also for consideration.  Id. 

Additional factors to be considered include the reduction in 
a joint's normal excursion of movement on different planes.  
38 C.F.R. § 4.45.  Factors such as less movement than normal, 
more movement than normal, weakened movement, incoordination, 
pain on movement, swelling, or instability, are also to be 
considered.  Id.

Additionally, with any form of arthritis, painful motion is 
an important factor.  The involved joint should be tested for 
pain on both active and passive motion, while bearing weight 
and without, and if possible compared with the range of 
motion of the opposite, undamaged joint.  38 C.F.R. § 4.59 
(2001); cf. DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).

Diagnostic Code 5010 pertains to arthritis due to trauma and 
substantiated by x-ray findings.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2001).  That diagnostic code provides 
that the disability shall be rated as degenerative arthritis 
and directs that such arthritis is rated on the basis of 
limitation of motion under the pertinent diagnostic code.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2001).

Diagnostic Code 5290 pertains to limitation of motion of the 
cervical spine and provides for a 10 percent evaluation for 
slight disability; a 20 percent for moderate disability; and 
a 30 percent for severe disability.  38 C.F.R. § 4.71, 
Diagnostic Code 5290 (2001).  

Diagnostic Code 5285 relates to residuals of a fracture of 
the vertebra, where in cases in accordance with definite 
limitation of motion for muscle spasm, 10 percent is added 
for demonstrable deformity of the vertebral body.  38 C.F.R. 
§ 4.71, Diagnostic Code 5285 (2001).  

The schedular criteria call for a noncompensable disability 
rating for mild or moderate hemorrhoids.  A 10 percent 
disability rating is warranted for large or thrombotic 
irreducible hemorrhoids, with excessive redundant tissue.  A 
20 percent disability is called for in cases involving 
persistent bleeding and with secondary anemia, or with 
fissures.  38 C.F.R. 4.114 Diagnostic Code 7336 (2001).

A 10 percent disability rating under Diagnostic Code 7800 
requires moderately disfiguring scars on the head, face, or 
neck.  A 30 percent disability rating requires severely 
disfiguring scars on the head, face, or neck, especially if 
the scars produce a marked and unsightly deformity of the 
eyelids, lips, or auricles.  A 50 percent disability rating 
requires disfiguring scars on the head, face, or neck, with 
complete or exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement.  If, 
in addition to tissue loss and cicatrization, there is marked 
discoloration, color contrast, or the like, a 10 percent 
rating may be increased to 30 percent, a 30 percent to 50 
percent, or a 50 percent to 80 percent.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2001).  

A compensable evaluation for scars (other than burn scars or 
disfiguring scars of the head, face or neck) requires that 
they be poorly nourished, with repeated ulceration; that they 
be tender and painful on objective demonstration; or that 
they produce limitation of function of the body part that 
they affect.  38 C.F.R. §§ 4.118, diagnostic codes 7803, 
7804, 7805.  Diagnostic Codes 7803, 7804 provide for a 
maximum evaluation of 10 percent; whereas Diagnostic Code 
7805 is based on the limitation of function of the particular 
part involved.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, 7805 (2001).  

Where there is a question as to which of two evaluations 
applies to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (2001).

Pertinent regulations provide that total disability ratings 
may be assigned, where the schedular rating is less than 
total, when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disability, provided that, if there is only one such 
disability, the disability shall be rated at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. §§ 3.340, 3.341(a), 4.16(a) (2001).  

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) Disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  

The regulation further provides that the existence or degree 
of nonservice-connected disability or disabilities or 
previous unemployability status will be disregarded where the 
aforementioned percentage for the service-connected 
disability is met and, in the judgment of the rating agency, 
the service-connected disability renders the veteran 
unemployable.  Id.  Further, rating boards shall submit to 
the Director, Compensation and Pension Service, for 
extraschedular consideration, all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards noted above.  38 
C.F.R. § 4.16(b).

III. Analysis

The veteran seeks increased ratings for his multiple 
disabilities.  He contends that he is entitled to an 
evaluation greater than the current 30 percent for his 
cervical spine disorder; for an evaluation in excess of 
10 percent for his scar of the upper lip and chin; and for 
compensable ratings for hemorrhoids and for laceration of the 
right elbow.  Additionally, the veteran alleges entitlement 
to a total rating based on individual unemployability.  The 
Board addresses each of these issues separately below.

Increased rating for cervical spine injury

The veteran's disability of the cervical spine is rated as 
severe based on limitation of motion of the affected part.  
38 C.F.R. § 4.71, Diagnostic Code 5290.  In addition to this 
diagnostic code, the rating criteria associated with 
degenerative arthritis have been considered.  38 C.F.R. 
§ 4.71, Diagnostic Code 5003.  That code provides that where 
there are x-ray findings of degenerative arthritis, the 
rating of the respective disability is premised on clinical 
findings of limitation of motion.  In this case, pursuant to 
Diagnostic Code 5290, the veteran's cervical spine disability 
currently is rated at the maximum evaluation available, which 
is 30 percent.  The Board notes at the outset that there are 
no clinical data to support a higher rating under any of the 
relevant diagnostic codes.  

The Board notes that the most recent medical evidence of 
record as indicated on VA examination in December 2000 
supports that functional impairment associated with 
disability of the veteran's cervical spine is severe in 
nature.  Noted are degenerative changes throughout the 
cervical spine prominent at most levels, with hypertrophy, 
and moderate neural foraminal narrowing.  However, there was 
no more than mild give way weakness in grip, no muscle spasm, 
and no tenderness to palpation.  

Also, clinical findings related to an examination of the 
peripheral nerves in August 1999 included no sensory or motor 
impairment and no evidence of paralysis, neuritis, neuralgia, 
paralysis, or muscle atrophy.  There was no major nerve 
involved and no impairment of motor or sensory function or 
fine motor control.  Electrodiagnostic studies were all 
negative.  The veteran reported that he wore his neck brace 
to control the symptoms and that he experienced relief 
through pain pills.  Thus, in this regard, his cervical spine 
disability is not productive of neurological deficits and 
overall clinical findings of record do not substantiate more 
than severe disability evaluated at 30 percent.  

Moreover, the examiner noted no additional limitation by way 
of pain, fatigue, weakness, or lack of endurance.  Therefore, 
in this respect as well, the veteran's cervical spine injury 
is not more than 30 percent disabling.  38 C.F.R. §§ 4.40, 
4.45.  

The Board has considered the veteran's complaints of pain, 
but finds that the complaints of the severity of the pain 
were not supported by adequate pathology or objective signs 
on examination.  The veteran's complaints of pain are 
essentially compensated at the 30 percent level, and his pain 
has not been shown to cause additional functional limitation 
than that contemplated in the current rating.  Moreover, 
although the Board is required to consider the effect of pain 
when making a rating determination, the rating schedule does 
not require a separate rating for pain.  See Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1996).

Thus, overall, in light of the clinical findings of record, 
the Board concludes that the veteran's cervical spine injury 
is not more than 30 percent disabling.  Essentially, the 
30 percent evaluation pursuant to the rating criteria under 
Diagnostic Code 5290 encompasses the symptomatology 
associated with the veteran's cervical injury.  To warrant an 
evaluation greater than 30 percent, there would need to be 
objective evidence of limitation of motion due to 
demonstrable deformity related to a fractured vertebra.  
38 C.F.R. § 4.71, Diagnostic Code 5285.  In the absence of 
such findings, the Board has determined that the medical 
evidence preponderates against an evaluation in excess of 
30 percent for the veteran's cervical spine disability.  
Moreover, the Board notes that there is no basis for an award 
premised on the concept of reasonable doubt, in that there is 
no question as to the extent and degree of disability under 
these factual circumstances.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  Therefore, the veteran's cervical spine 
injury increased rating claim remains denied.

Compensable evaluation for scar, upper lip and chin

Under the diagnostic codes pertinent to residual scars, there 
are a series of potentially applicable codes as noted 
earlier.  The veteran's residual scars of the upper lip and 
chin currently is evaluated at 10 percent, which under 
Diagnostic Code 7804 is the maximum evaluation available and 
pertains to superficial and tender and painful scars on 
objective demonstration.  38 C.F.R. § 4.118, Diagnostic Code 
7804.  Likewise, pursuant to Diagnostic Code 7803, the 
maximum rating available is 10 percent.  38 C.F.R. § 4.118, 
Diagnostic Code 7803.  Under Diagnostic Code 7800, a 30 
percent disability requires objective evidence of severely 
disfiguring scars on the face.  38 C.F.R. § 4.118, Diagnostic 
Code.  Further, as noted earlier, if, in addition to tissue 
loss and cicatrization, there is evidence of marked 
discoloration, color contrast, or the like, a 10 percent 
rating may be increased to 30 percent.  Id.  
In this case, the Board notes that the clinical data of 
record support no more than the current 10 percent under any 
of the relevant codes.  Specifically, recent VA examination 
findings have indicated mild hypertrophic and hyperpigmented 
scars of the right upper lip and of the right chin, with no 
more than slight pigmentation and elevation.  The examiner 
noted that some of the veteran's scars were unsightly, in 
particular, those of the right upper lip and right chin.  
However, such findings do not constitute severe 
disfigurement, tissue loss, marked discoloration, or color 
contrast so as to merit a rating in excess of 10 percent.  
There is only one medical record in which there is notation 
of tissue loss, which is dated in 1986.  Since that time, no 
examination report has included evidence of tissue loss.  
And, further, even if there were evidence of such loss, there 
have never been reports or indications of tissue loss to the 
extent that an evaluation higher than the current 10 percent 
would be so warranted.  

Moreover, prior clinical findings during examination by Dr. 
S. noted herein did not indicate ulceration, exfoliation, or 
crusting of the veteran's scars.  Other than the veteran's 
complaints of numbness and discomfort during cold weather, 
disability associated with the veteran's facial scars is not 
productive of more than mild impairment.  Thus, under any of 
the potentially applicable codes, the veteran's scars of the 
upper lip and chin do not warrant more than the current 
10 percent rating.  The Board recognizes the veteran's 
contentions that his scars are significantly disfiguring and 
cause him embarrassment; however, absent clinical data to 
substantiate such complaints, there is no basis for an 
evaluation in excess of 10 percent.  The veteran himself has 
not produced the requisite evidence that he is medically 
competent and qualified to render a medical opinion as to the 
degree and nature of his disability.  Therefore, on these 
bases, the veteran's claim for an increased rating for his 
scars of the upper lip and chin is denied.  

Increased rating for post-operative residuals of a 
hemorrhoidectomy

A noncompensable evaluation is currently in effect for 
hemorrhoids, evaluated under 38 C.F.R. 4.114, Diagnostic Code 
7336.  A noncompensable evaluation is assigned for mild to 
moderate symptoms.  At the outset, the Board notes that the 
veteran's post-operative residuals remain asymptomatic, as 
supported by the clinical evidence of record.  During the 
most recent VA examination, see Francisco v. Brown, 7 Vet. 
App. 55, 58, the examiner noted that the veteran's status 
post-hemorrhoidectomy was inactive.  The veteran self-treats 
with over-the-counter medications.  A 10 percent disability 
rating is only warranted where there is objective evidence of 
large or thrombotic irreducible hemorrhoids, with excessive 
redundant tissue.  38 C.F.R. § 4.114, Diagnostic Code 7336.  
Thus, in light of the absence of symptomatology to support 
the criteria for a compensable evaluation for the veteran's 
hemorrhoids, his claim for an increased rating fails.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial compensable evaluation.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  Thus, the veteran's claim for a 
compensable evaluation for his hemorrhoids based on these 
factual circumstances must be denied.  

Increased rating for laceration of the right elbow

The veteran's right elbow disability currently is rated under 
Diagnostic Code 7805, which provides that scars be rated 
based on the limitation of motion of the affected part.  
38 C.F.R. § 4.118, Diagnostic Code 7805.  In this particular 
case, the recent VA examination dated in December 2000 does 
not address any disability associated with a laceration of 
the right elbow.  As noted above, in an undated compensation 
and examination report from Dr. S., a cicatricial region on 
the right forearm is indicated.  Otherwise, there are no 
clinical data to support limitation of motion or tenderness 
in the area affected by the scar.  Further, on VA examination 
in August 1995, no specific functional deficits were 
attributed to the right elbow scar and the examiner commented 
that the scar had left the veteran with relatively little 
impairment.  

In evaluating the veteran's claim, the Board has considered 
all potentially applicable Diagnostic Codes within the 
pertinent regulations.  However, there are no clinical data 
that the scar relates to burns; thus, Diagnostic Codes 7801 
and 7802 do not apply.  38 C.F.R. § 4.118, Diagnostic Code 
7801, 7802 (2001).  Further, there is no evidence of repeated 
ulceration and poorly nourished scars for compensable 
disability evaluation under Diagnostic Code 7803.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803 (2001).  Moreover, there is no 
objective evidence that the scar is tender and painful on 
objective demonstration so as to support an evaluation 
pursuant to Diagnostic Code 7804.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2001).  Accordingly, in light of the 
above, and the absence of evidence to establish functional 
impairment associated with the laceration of the right elbow, 
the Board concludes that entitlement to an evaluation in 
excess of 10 percent is not warranted under these facts.  

The Board wishes to acknowledge the veteran's allegations 
that his right elbow scar is productive of impairment that 
warrants a compensable evaluation.  However, in the absence 
of clinical data to support his statements, his allegations 
alone do not constitute competent medical evidence so as to 
assign a compensable evaluation.  A lay person is not 
competent to make a medical diagnosis or render an opinion 
medically competent, absent evidence of the required 
training, skills, and qualifications.  See Espiritu v. 
Derwinski, 2 Vet. App. 494, 494 (1992).  Thus, in this regard 
as well, the veteran's claim fails.  

Clearly, in view of the above evidence, there is no 
reasonable doubt as to the extent of the disability 
associated with the veteran's laceration of the right elbow.  
The Board has considered all clinical data of record and 
finds that under these factual circumstances, no doubt arises 
concerning the degree and nature of the veteran's right elbow 
disability.  Thus, in this case, there is no basis for a 
favorable outcome for the veteran as to this particular 
matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 
(2001).

Individual unemployability 

The evidence of record reveals that the veteran has been 
granted service connection for his cervical spine injury, 
evaluated at 30 percent disabling, his facial scars at 
10 percent disabling, and for his hemorrhoids and right elbow 
laceration, both assigned a zero percent evaluation.  The 
veteran asserts that his disabilities prevent him from 
working and as such, he maintains that he is entitled to a 
total disability rating.  

As noted herein, a total disability rating based on 
individual unemployability may be awarded under certain 
circumstances.  Essentially, a 100 percent rating is awarded 
when the disabled veteran is unable to secure a substantially 
gainful occupation due to service-connected disability(ies), 
provided that, where there is only one service-connected 
disability, that disability is rated at least 60 percent; 
and, if there are two or more disabilities, at least one 
disability is ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 
4.16(a).  

In this veteran's case, his claim for individual 
unemployability fails.  As a threshold matter, the Board 
notes that the assigned evaluations for the veteran's 
service-connected disabilities do not rise to the level 
required for an award of 100 percent based on individual 
unemployability.  As noted herein, the combined evaluations 
for the veteran's service-connected disabilities amount to 
40 percent based on the 30 percent rating for his cervical 
spine injury and the 10 percent rating for his scars 
affecting the lip and chin areas.  Thus, the ratings combined 
do not equate to the requisite 70 percent evaluation, and 
there is no one disability rated at least 60 percent.  
Therefore, on this basis alone, the veteran is not entitled 
to a total disability rating based on individual 
unemployability.  

Moreover, the RO did not submit the veteran's case for review 
under the Director of Compensation and Pension Service for 
extraschedular consideration.  The required percentage 
standards are set aside where the veteran's disability 
picture presents itself with unusual or extraordinary 
factors.  Overall, in this veteran's case, there are no 
clinical data of record to support exceptional factors or 
unusual circumstances associated with his disabled status, 
such as frequent hospitalization due to service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(b).  
Therefore, on this basis as well, the veteran's claim of 
entitlement to individual unemployability fails.  
ORDER

Entitlement to an evaluation in excess of 30 percent for 
cervical spine injury is denied.  

Entitlement to an evaluation in excess of 10 percent for 
scar, upper lip and chin is denied.

Entitlement to a compensable evaluation for residuals of 
hemorrhoidectomy is denied.  

Entitlement to a compensable evaluation for laceration of the 
right elbow is denied.

Entitlement to total disability based on individual 
unemployability is denied.  



		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

